U.S. Securities and Exchange Commission Division of Corporation Finance treet NE Washington, DC 20549-4631 February 25, 2011 Re: So Act Network, Inc. Information Statement on Schedule 14C Filed February 8, 2011 File No. 000-51886 Dear Mr. Rothenberg: We represent So Act Network, Inc. (“So Act” or, the “Company,” “we,” “us,” or “our”).On February 24, 2011, the staff (the “Staff,” “you,” or “your”) of the United States Securities & Exchange Commission (the “Commission”) provided the Company with a verbal comment on the Company’s Information Statement on Schedule 14C filed (the “Information Statement”) on February 18, 2011. The verbal comment was the reissuance of the written comment previously issued on the Information Statement on February 8, 2011. Set forth below is the Company’s responses to the Staff’s comment.For your convenience, the questions are listed below, followed by the Company’s response. Amendment of Articles of Incorporation to Change the Name of the Company, page 3 1. Please provide more detailed disclosure regarding the purpose of the name change.We note a news release dated February 11, 2011, stating that you have changed the focus of your business operations and appointed a new CEO, John Blaisure.If true, please disclose this information and describe the new business operations of the company.Please refer to Item 19 of Schedule 14A. Response: The Information Statement on Schedule 14C has been revised to disclose that the purpose of our name change is to better reflect our operations of promoting our primary product, Max Sound. Max Sound is a sound recording and playback technology. Very truly yours, ANSLOW & JACLIN LLP By: /s/ Gregg E. Jaclin Gregg E. Jaclin So Act Network, Inc. 10685-B Hazelhurst Drive #6572 Houston, Texas 77043 (210)-401-7667 February 22, 2011 U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re: So Act Network, Inc. File No. 000-51886 Dear Sir/Madam: The Company acknowledges that: o the Company is responsible for the adequacy and accuracy of the disclosure in the filing; o staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and o the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, SO ACT NETWORK, INC. By: Greg Halpern Chief Financial Officer and Chairman of the Board
